FILED
                            NOT FOR PUBLICATION                              MAR 18 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ENRIQUE DIAZ,                                     No. 13-16104

               Plaintiff - Appellant,             D.C. No. 5:13-cv-00621-EJD

  v.
                                                  MEMORANDUM*
M. PEREZ; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward J. Davila, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges

       Enrique Diaz, a California state prisoner, appeals pro se the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging retaliation. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Whitaker v. Garcetti,

486 F.3d 572, 579 (9th Cir. 2007) (dismissal under Heck v. Humphrey, 512 U.S.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
477 (1994)); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under

28 U.S.C. § 1915A). We affirm in part, reverse in part, and remand.

       To the extent that Diaz’s action was premised on the issuance of a false rules

violation report, which led to his loss of good time credits, the district court

properly dismissed the action as Heck-barred. See Edwards v. Balisok, 520 U.S.
641, 645 (1997) (challenge to loss of good-time credits not cognizable under

§ 1983).

       The district court properly dismissed Diaz’s retaliation claim against

defendants Ambriz, Binkle, Dixon, Kessler, McKelroy, and Solis because Diaz

failed to allege facts sufficient to show retaliation. See Rhodes v. Robinson, 408
F.3d 559, 567-68 (9th Cir. 2005) (elements of a retaliation claim in the prison

context); Pratt v. Rowland, 65 F.3d 802, 808 (9th Cir. 1995) (the timing of adverse

actions alone is insufficient to establish retaliatory intent).

       The district court properly dismissed Diaz’s retaliation claim alleging that

defendant Perez threatened him immediately after his cell mate’s assault and later

denied his requests to go outdoors or to a medical unit due to “toxic fumes.” See

Rhodes, 408 F.3d at 567-68 (requiring protected activity and causal link).

       However, to the extent that Diaz claimed that Perez issued a third false rules

violation report, threatened to issue additional write-ups, and redistributed his


                                             2                                     13-16104
property to other inmates, Diaz stated a cognizable retaliation claim by alleging,

among other things, facts sufficient to show causal link and chilling. See id. at

567-69 (discussing the elements of a retaliation claim, including the causal link and

chilling requirements); see also Wilhelm v. Rotman, 680 F.3d 1113, 1123 (9th Cir.

2012) (reversing dismissal under § 1915A where allegations in pro se complaint

were “sufficient to meet the low threshold for proceeding past the screening

stage”). Accordingly, we reverse and remand for further proceedings as to these

parts of Diaz’s claim against Perez only.

      The district court properly dismissed Diaz’s retaliation claim alleging that

defendant Pennisi threatened him immediately after his cell mate’s assault and

threatened him in connection with his testimony. See Rhodes, 408 F.3d at 567-68

(requiring protected activity and causal link).

      However, to the extent that Diaz claimed that Pennisi required that he

withdraw an informal complaint or be subject to a cell move or administrative

segregation, Diaz stated a cognizable retaliation claim by alleging, among other

things, facts sufficient to show causal link and chilling. See id. at 567-69; see also

Wilhelm, 680 F.3d at 1123. Accordingly, we reverse and remand for further

proceedings as to these parts of Diaz’s claim against Pennisi only.

      AFFIRMED in part; REVERSED in part; and REMANDED.


                                            3                                   13-16104